Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 11-28 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A fingerprint identification device, comprising an array substrate, a light emitting unit, a light detection circuit, and a light adjusting structure, wherein: 
the light emitting unit and the light detection circuit are disposed between the array substrate and the light adjusting structure, the light detection circuit being configured to receive light emitted from light emitting unit after being reflected by a user fingerprint and passing through the light adjusting structure; and 
the light adjusting structure generates different refractive indexes, a refractive index of the light adjusting structure corresponding to a light receiving range of the light detection circuit being greater than another refractive index of the light adjusting structure outside the light receiving range of the light detection circuit.  
Claim 24 is allowed for similar reasons as claim 1.  
Claims 2, 11-23 and 25-28 are allowed for being dependent upon aforementioned independent claims 1 and 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624